Citation Nr: 9919605	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-39 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the low back.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
May 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO) which denied his claim for a compensable evaluation for 
residuals of shell fragment wounds of the low back.  

This matter was remanded by the Board May 1996 for 
clarification of the veteran's representation.  In response 
to a May 1996 letter from the RO regarding his preferred 
representative, the veteran responded that he wished to be 
represented by the adjudication officer at the RO.  By July 
1996 letter, the RO advised the veteran that the adjudication 
officer was prohibited by law from representing claimants for 
VA benefits.  He was also informed that he had 60 days in 
which to name a representative, and that if no reply was 
received, it would be assumed he wished to continue with 
Veterans of Foreign Wars of the United States (VFW) as his 
representative.  As he did not respond, and because there is 
of record a valid VA Form 21-22 appointing VFW as his 
representative, the Board will proceed accordingly as 
indicated on the title page.  

This matter was again remanded by the Board in December 1997 
and February 1998 to ensure due process and for additional 
development of the evidence.  

It is noted that, in connection with his current appeal, the 
veteran requested and was scheduled for a personal hearing 
before a Member of the Board at the RO.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  Pursuant to 38 
C.F.R. § 20.702(d) (1998), when an appellant fails to appear 
for a scheduled hearing and has not requested a postponement, 
the case will then be processed as though the request for a 
hearing has been withdrawn.  Accordingly, the Board will 
proceed with consideration of his claim based on the evidence 
of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Any residuals of shell fragment wounds of the veteran's 
low back are currently asymptomatic with no evidence of 
visible scars, muscle injury, nerve damage, or other 
impairment which is causally related to the shell fragment 
wounds.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
shell fragment wounds of the low back have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for shell fragment wounds of the low back is 
well-grounded within the meaning of 38 U.S.C.A. 5107.  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran's assertions concerning the 
severity of his low back disability (within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an increased rating is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
adequately developed to the extent possible and that the VA 
has met its duty to assist.  A thorough review of the claims 
folder indicates that the veteran underwent a VA medical 
examination in April 1992 and the report of that examination 
is sufficiently detailed and adequate for rating purposes in 
that it provides sufficient information with which to address 
the applicable criteria.  

Additionally, pursuant to the Board's December 1997 and 
February 1998 remand, the veteran was asked to submit or 
identify additional pertinent evidence regarding his claim, 
but he did not respond.  Thus, the record indicates that the 
development requested by the Board in its remands has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Based on the foregoing, the Board finds the duty to assist to 
has been fully met in this case and no further assistance to 
the veteran is required under 38 U.S.C.A. 5107(a).

I.  Factual Background

The veteran's available service medical records are negative 
for complaints or findings of shell fragment wounds to the 
lumbar spine.  His May 1969 military separation medical 
examination indicates that his spine, musculoskeletal system, 
and skin were clinically normal.  On a report of medical 
history completed by the veteran in conjunction with his 
examination, he denied a history of swollen or painful joints 
and back trouble of any kind.  

His DD Form 214 shows that he was awarded the Vietnam 
Campaign Medal, the Vietnam Service Medal, and the National 
Defense Service Medal; there is no indication of his receipt 
of a Purple Heart Medal.  The record shows that the RO twice 
contacted the National Personnel Records Center (NPRC) in an 
attempt to obtain any additional service medical and/or 
personnel records pertaining to the veteran, including 
information pertaining to the award of the Purple Heart 
Medal.  The NPRC responded in May 1970 that available records 
did not show the veteran was in receipt of the Purple Heart 
Medal, and more recently in 1991, they reported that no 
additional records were available.

In December 1969, the veteran filed a claim of service 
connection for various disabilities, not including shell 
fragment wounds of the lumbar spine.  In connection with his 
claim, he underwent a VA medical examination in February 1970 
at which he reported that in August 1968, he had sustained 
shrapnel wounds to unspecified areas of his body "which just 
required treatment at the aid station" before he was 
returned to duty.  In addition, he reported that in December 
1968, he stepped on a booby trap and sustained shell fragment 
wounds in his right knee and left ankle.  He stated that he 
was hospitalized for approximately one month thereafter and 
returned to duty.  On examination, the veteran had full range 
of motion of the low back.  His paravertebral musculature was 
well developed and not spastic, contracted, fibrotic nor 
atrophic.  The examiner noted that there were some faintly 
discernible scars of superficial shell fragment wounds of the 
back, especially on the right lateral lumbar region ranging 
in size up to 1/4 inch in diameter.  He stated that there was 
no loss of tissue or muscle substance and the scars were 
healed and asymptomatic.  

In July 1985, the veteran filed a claim of service connection 
for degenerative disc disease of the lumbar spine.  In 
support of his claim, he submitted a June 1985 private 
examination report showing that the veteran complained of low 
back pain.  X-ray examination reportedly showed that the L5-
S1 disc was narrowed and the remaining lumbar spine showed 
moderate degenerative changes in the discs and osteophyte 
formation in the vertebral bodies.  No complaints or findings 
pertaining to scars or shell fragment wounds of the lumbar 
spine were recorded.

In connection with his claim, the veteran underwent a fee-
basis medical examination in October 1985.  He reported that 
over the last 15 years, he had gradually increasing aches and 
pains over various parts of his body, especially his neck and 
lower back.  On examination, lumbar spine range of motion was 
normal and muscular strength generally appeared normal with 
no obvious deficits.  Sensation was also normal.  The 
assessments included degenerative disc disease of the 
lumbosacral spine.  With respect to shell fragment wounds, it 
was noted that the veteran had apparently been caught in an 
ambush and booby trap in Vietnam in which he sustained very 
minor multiple shell fragment wounds, primarily around the 
left ankle and right knee.  The examiner noted that several 
small scars were present in those areas, but did not 
represent any significant disability.  No specific complaint 
or finding pertaining to scars or shell fragment wounds of 
the low back were recorded.

By February 1986 rating decision, the RO granted service 
connection for shell fragment wounds to the lumbar spine, 
apparently pursuant to 38 U.S.C.A. § 1154(b).  A zero percent 
rating was assigned under 38 C.F.R. § 4.73, Diagnostic Code 
5320, the rating code for injuries to muscle group XX.  
Service connection for degenerative disc disease of the 
lumbar spine and ankylosing spondylitis was denied.

In January 1991, the veteran submitted a claim for a 
compensable rating for residuals of shell fragment wounds of 
the lumbar spine and an application to reopen his claim of 
service connection for degenerative disc disease of the 
lumbar spine.  

In support of his claim, he submitted private treatment 
records for the period of September 1985 to January 1991.  
These records show that in September 1985, he underwent 
private medical examination at which he reported that over 
the years, he had accumulated "more than his share" of back 
pain and joint pain, which had increased over the past three 
years.  By way of history, he reported that during service, 
he had sustained a shotgun injury to the lower legs, 
particularly the left leg, which had resulted in sensory 
changes in the legs.  The impression was significant cervical 
degenerative arthritis.  No complaints or findings pertaining 
to shell fragment wounds or scars of the low back were 
recorded.

A private examination conducted in February 1988 states that 
the veteran had a history of an injury to his low back during 
service, although the nature of his injury was not specified.  
He stated that he had had some problems to date.  He was 
noted to use snow machines and four-wheelers, which the 
examiner indicated aggravated the veteran's back.  After 
examination, the diagnoses included rule out herniated 
nucleus pulposus of the lumbosacral spine.  A computed 
tomography (CT) scan conducted in March 1988 revealed 
degenerative changes.  An August 1988 follow-up note also 
indicated that there were degenerative changes at L3-L4, but 
did not contain any opinion as to their origin.

On private examination in January 1989, the veteran reported 
that during his military service, he had sustained 37 gunshot 
wounds below the waist.  He also reported that he had chronic 
neck and dull low back pain.  On examination, range of motion 
of the lumbar spine was limited.  No abnormalities pertaining 
to muscle injury or scars were recorded.  The assessments 
included low back pain with impaired motion, no evidence of 
radiculopathy.  A magnetic resonance imaging (MRI) study 
performed later that month showed degenerative disc disease 
throughout the lumbar spine.  A CT scan showed symmetric disc 
bulging at L3 through L6.  

In December 1990, the veteran was hospitalized for 
lumbosacral pain after lifting a snow machine.  A January 
1991 MRI study showed multi-level degenerative disc disease 
with a central bulge at several levels, most obviously at L3-
4.  No complaints or findings pertaining to residuals of 
shell fragment wounds of the low back were recorded in these 
treatment records.

VA outpatient treatment records show that in April 1991, the 
veteran sought treatment for low back pain, which he reported 
had been present since 1970.  He stated that he had sustained 
a low back injury in service when an explosion threw him into 
the air and he landed on his back.  No complaints or findings 
pertaining to shell fragment wounds of the low back were 
recorded.  The assessment was degenerative arthritis of the 
lumbosacral spine with radiculitis.  In June 1991, a history 
of low back pain for the past 20 years was noted, which the 
veteran reported had increased over the past five years.  On 
X-ray examination in July 1991, there was loss of the 
intervertebral disc space at the L3- L4 level with 
hypertrophic changes; no other abnormalities were observed.  
VA outpatient treatment records dated to October 1992 show 
continued treatment for low back pain.  However, these 
treatment records are negative for complaints or findings 
pertaining to residuals of shell fragment wounds of the low 
back.

In April 1992, the veteran underwent VA medical examination.  
He reported an in-service history of shell fragment wounds to 
his lower extremities from a mortar explosion.  He also 
reported that, in the same incident, he sustained a low back 
injury when he was knocked to the ground as a result of the 
force of the explosion.  However, he specifically denied 
sustaining any shell fragment wounds of the lumbar area in 
service, claiming that he had been wearing a flak jacket at 
the time of the explosion.  He stated that since service, he 
had had chronic low back pain.  He noted that he had worked 
in construction for many years following service, but was 
unable to continue due to the increasing problems with his 
back.  X-ray examination showed degenerative arthrosis of the 
lumbar spine.  Photographs of the veteran's low back taken in 
conjunction with the examination show no visible scars.  The 
examiner also noted that physical examination showed no 
visible scars which might be related to shell fragment wounds 
in the lumbar area.  The impression was residuals of injury 
to the cervical and lumbar spine.  No complaints pertaining 
to shell fragment wounds to the low back or scars were 
recorded.

By December 1992 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for degenerative disc disease of 
the lumbosacral spine.  In addition, the RO determined that 
the criteria for a compensable rating for residuals of shell 
fragment wounds of the low back had not been met.

In his January 1994 VA Form 9, the veteran stated that he 
sustained shell fragment wounds to his low back in service, 
even though he wore a flak jacket at the time.  He 
acknowledged that there were no scars, but indicated that 
when he landed on his back in the explosion, he sustained 
another injury which has resulted in disability.

By December 1997, the Board denied the veteran's application 
to reopen his claim of service connection for degenerative 
disc disease of the lumbar spine.

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  

The assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

Any change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  In this case, as set forth below, the Board has 
considered whether another rating code is more appropriate 
than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 
411 (1995).

Once an appropriate Diagnostic Code has been chosen, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (1998).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  A 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Injuries to Muscle Group XX, the spinal muscles, consisting 
of the sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions), whose functions include the 
postural support of the body and extension and lateral 
movements of the spine, are evaluated pursuant to 38 C.F.R. § 
4.73, Diagnostic Code 5320.  Under these criteria, a 10 
percent evaluation is warranted for moderate injury of the 
cervical and thoracic region.  A 20 percent evaluation is 
warranted for moderately severe injury of the cervical and 
thoracic region.  A 30 percent evaluation is warranted for 
moderate injury of the lumbar region.

The Board notes that the Rating Schedule was revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. 30,235-40 (1997) 
(codified at 38 C.F.R. §§ 4.55 to 4.73).  The defined purpose 
of these changes was to incorporate updates in medical 
terminology, advances in medical science, and to clarify 
ambiguous criteria.  The comments clarify that the changes 
were not intended to be substantive.  Id. at 30,235-37.

The Court has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to the resolution of 
his claim under the criteria that are to his advantage.  
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  However, 
as stated, a review of the new regulations indicates that no 
substantive changes were made to the applicable rating 
criteria, to include Diagnostic Codes 5320.  In any event, as 
set forth below, the criteria pertaining to muscle injuries 
are inapplicable in this case.  

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800 through 7805 (1998).  A 10 percent disability evaluation 
will be assigned for a superficial scar that is tender and 
painful on objective demonstration or that is poorly 
nourished with repeated ulceration.  Scars are also rated on 
limitation of the function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown. 38 C.F.R. 
§ 4.31.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. 4.71a.

Under 38 C.F.R. 4.71a, Diagnostic Code 5295, lumbosacral 
strain manifested by slight subjective symptoms only warrants 
a zero percent evaluation.  A 10 percent disability rating 
requires lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position. 

Under 38 C.F.R. 4.71a, Diagnostic Code 5293, a zero percent 
rating is assigned for cured, post-operative intervertebral 
disc syndrome.  A 10 percent rating is assigned for mild 
intervertebral disc syndrome, and a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks. 

III.  Analysis

Initially, it is noted that the RO has evaluated the 
veteran's disability under the criteria pertaining to muscle 
injuries.  However, after careful consideration of the 
record, the Board finds that the Diagnostic Codes pertaining 
to scars are the more appropriate criteria for the evaluation 
of the veteran's residuals of shell fragment wounds to the 
low back.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  This finding is based on numerous factors, including 
the May 1969 military separation medical examination which is 
negative for complaints or findings pertaining to the low 
back (including muscle injury), the veteran's own statements 
that the in-service shell fragment wounds were "very minor" 
requiring only treatment at an aid station before being 
returned to duty, and the February 1970 VA medical 
examination report showing that the only residual of the 
reported in-service shell fragment wounds to the low back 
were "faintly discernible scars of superficial shell 
fragment wounds of the back."  (Emphasis added.)  In fact, 
the VA orthopedic examiner affirmatively stated in 1970 that 
there was no evidence of loss of tissue or muscle substance 
and the scars in the lumbar area were healed and 
asymptomatic.  

The Board also notes that the remaining medical evidence of 
record is entirely negative for any indication that the in-
service shell fragment wounds of the low back resulted in any 
muscle injury, neurological impairment, or any other 
manifestation other than scars.  Thus, the Board finds that 
the Diagnostic Code chosen by the RO, Diagnostic Code 5320 
which pertains to muscle injuries, is less appropriate.  
Rather, the Board will consider the criteria set forth in 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 as the 
evidence shows that the only residuals of the in-service 
shell fragment wounds to the low back were scars.  In that 
regard, the Board does not dispute that the veteran's low 
back is currently symptomatic and productive of disability.  
However, his low back symptoms have been attributed to his 
degenerative disc disease.  As noted, service connection has 
been denied for this disability and the Board is prohibited 
from using manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation.  38 C.F.R. § 4.14.  

As set forth above, scars are rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 through 7805 (1998).  Diagnostic Code 
7800 applies to disfiguring scars of the head, face, or neck, 
and Codes 7801 and 7802 apply to burn scars.  The evidence 
shows that the veteran's service-connected scars were on his 
low back.  Likewise, because the evidence shows that the 
veteran's scars are not from burns, these diagnostic codes 
are inapplicable in the instant case.

Under Diagnostic Codes 7803 and 7804, a 10 percent disability 
evaluation is warranted for superficial scars which are 
poorly nourished and have repeated ulcerations, or which are 
tender and painful on objective demonstration.  In this case, 
since his separation from service, the veteran's scars (when 
they have been discernable at all) have been undeniably 
asymptomatic.  In fact, he does not claim that any residual 
scar is tender, painful, poorly nourished, or was ever 
ulcerated.  Moreover, none of the medical evidence of record 
shows any such symptoms.  In sum, there is no evidence 
whatsoever (objective or subjective) that these scars are 
tender, painful, poorly nourished, or ulcerated.  Thus, there 
is no basis on which to assign a compensable rating under 38 
C.F.R. § 4.118, Codes 7803 or 7804.

Likewise, there is no medical evidence whatsoever that the 
veteran's shell fragment wound scars to the low back result 
in any limitation of function.  At the veteran's initial VA 
medical examination in December 1969, it was determined that 
these scars were well healed and productive of no limitation.  
The subsequent post-service medical evidence is entirely 
negative for complaints or findings of functional limitation 
attributable to the veteran's scars.  In fact, on most recent 
VA medical examination in April 1992, his scars were no 
longer visible.  Thus, the criteria for a compensable rating 
have not been met.  38 C.F.R. § 4.118, Diagnostic Code 7805. 

Finally, it is noted that the veteran has not alleged 
frequent hospitalization or marked interference with 
employment due to shell fragment wound scars of the low back.  
There is nothing so unusual in his condition that application 
of the regular rating schedule is impracticable.  Thus, the 
Board finds no basis for referral of this case to VA 
authority for extraschedular rating.  See 38 C.F.R. 
3.321(b)(1) (1998).


ORDER

A compensable rating for residuals of shell fragment wounds 
of the low back is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

